Citation Nr: 0305165	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  97-30 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep disturbances 
(to include nightmares, flashbacks and insomnia), as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for swelling of the 
hands and feet, as a chronic disability resulting from an 
undiagnosed illness.

3.  Entitlement to service connection for symptoms involving 
the skin, as a chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to 
September 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 
rating decision by the Nashville, Tennessee RO which, in 
pertinent part, denied entitlement to service connection for 
sleep disturbances (characterized as nightmares, flashbacks 
and insomnia), swelling of the hands and feet, and symptoms 
involving the skin (characterized as a body rash on the 
buttocks), with all disabilities claimed as due to an 
undiagnosed illnesses.


FINDINGS OF FACT

1.   The veteran does have an undiagnosed disability 
manifested by sleep disturbance which was present during 
service.

2.  The veteran does not have an undiagnosed disability 
manifested by swelling of the hands and feet, neurologic, 
neuropsychiatric, or other signs or symptoms.

3.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving the skin (characterized as a 
body rash on the buttocks); her rash is not related to her 
service.




CONCLUSIONS OF LAW

1.  Sleep disturbance due to undiagnosed illness was incurred 
during service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2002).  

2.  Swelling of the hands and feet, and a disability 
manifested by muscle pain, joint pain, neurologic, or 
neuropsychiatric signs or symptoms, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2002).  

3.  A rash, and a disability manifested by signs or symptoms 
involving the skin, was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West , 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, 
the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the October 1996 rating decision that the 
evidence did not show that the claimed disorders were related 
to her service, to include on the theory that they were due 
to an undiagnosed illness.  Those are the key issues in this 
case, and the rating decision, the statement of the case 
(SOC), and the supplemental statements of the case (SSOC's) 
informed the appellant that evidence of service connection 
was needed to substantiate her claims.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
appellant has been informed of the information and evidence 
needed to substantiate these claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The appellant has not referenced any 
unobtained evidence that might aid her claims or that might 
be pertinent to the bases of the denial of these claims.  The 
RO has requested all relevant treatment records identified by 
the appellant.  See appellant's letter, received in July 
1996.  The RO has also requested and obtained service 
records, to include the veteran's discharge, as well as 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, the veteran has been afforded 
several VA examinations.  In letters, dated in July 1996 and 
September 2000, the veteran was informed of the types of 
evidence which may be probative of an undiagnosed illness 
claim.  In a letter, dated in March 2002, the veteran was 
further advised of the enactment of the VCAA.  See also, 
"SOC" dated in September 2002 (containing 38 C.F.R. 
§§ 3.159 and 3.317 (2002)).  This letter informed her that, 
provided certain criteria were met, VA would develop for 
medical records, employment records, or records from other 
Federal agencies.  She was further advised that it was still 
her responsibility to make sure that these records were 
received, and that the RO had requested her treatment records 
from the Charleston, Myrtle Beach and Fayetteville VA Medical 
Centers.  She was asked to fill out an attached authorization 
(VA Form 21-4142) for any other records she wished VA to 
obtain, however, there is no record that this form was ever 
returned.  Given the foregoing, there is no viable issue as 
to whether VA has complied with its duty to notify the 
appellant of her duties to obtain evidence, see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and the Board finds that 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating these 
claims.   

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Service Connection

The veteran served on active duty from April 1981 to 
September 1992, to include service in southwest Asia from 
October 1990 to March 1991.  

The veteran essentially claims that she is entitled to 
service connection for sleep disturbances (to include 
nightmares, flashbacks and insomnia), swelling of the hands 
and feet, and symptoms involving the skin (characterized as a 
body rash on the buttocks, with all disorders claimed to be 
due to an undiagnosed illnesses.

The veteran's service medical records show that in December 
1981, she underwent reparative surgery that included 
insertion of hardware, for what was diagnosed as a fractured 
right medial malleolus.  The veteran's service medical 
records show that she periodically received treatment for 
right ankle and right foot symptoms that included pain and 
swelling, and that she was diagnosed with right ankle 
arthritis.  She eventually received a perm profile for right 
ankle pain.  The veteran also received treatment for a cyst 
of the right foot in July 1981, and a right foot mass in the 
mid-1980's.  A May 1986 report noted that the veteran was 
pregnant, and that she had complaints of pedal edema.  In 
September 1986, she was treated for complaints of edema of 
the feet, fingers and face, the examiner indicated that the 
veteran was pregnant, and gave her a profile until 
termination of her pregnancy.  A September 1991 report notes 
treatment for right foot corns.  Overall, her assessments 
included right foot plantar arch strain, a possible right 
foot corn, tinea pedis and hyperkeratosis, pes planus, mild 
HAV (hallux abducto vallus), right, possible Achilles 
tenonitis and traumatic arthritis.  She was treated for a 
probable left foot cyst in March 1990.  Reports, dated in 
December 1991, show treatment for complaints of left foot 
swelling, with no trauma reported.  On examination, there was 
a full range of motion with no obvious edema, but some 
tenderness of the left medial aspect of the ball of the left 
foot.  The assessments included plantar fascial strain, and 
possible plantar fasciitis.  An X-ray report noted soft 
tissue swelling over the dorsum of the left foot, with no 
fracture seen.  A January 1992 report indicates that the 
veteran's left foot had been placed in a soft cast for one 
week with no edema noted.  The assessment was resolving 
plantar fascia strain, left.  Treatment included custom 
orthotics and a 3-day profile.  The veteran's separation 
examination report, dated in June 1992, shows that her feet, 
lower extremities, skin, neurologic and psychiatric systems 
were clinically evaluated as normal.  An accompanying report 
of medical history shows that the veteran reported that she 
was using Motrin for right foot arthritis.  She reported 
having "foot trouble" and "arthritis, rheumatism, or 
bursitis."  She denied "swollen or painful joints" and 
"skin diseases."  In response to a question as to whether 
she had frequent trouble sleeping, it appears that she 
checked the box indicating that she didn't know.  The report 
also shows that the "physician's summary" portion noted a 
history of a fracture of the right ankle with reparative 
surgery in 1981, and "flat feet/foot trouble" treated with 
arch supports.  In August 1992, the veteran was treated for 
complaints of left foot swelling; she reported that she 
thought that she had a left foot infection.  

A VA joints examination report, dated in October 1992, shows 
that on examination, there was a corn between the fourth and 
fifth toes of the left foot, mild left ankle swelling, and 
mild left foot pes planus.  The diagnoses were history of 
bimalleolar ankle fracture with mild to moderate DJD 
(degenerative joint disease) and the loss of ankle motion, a 
soft mildly symptomatic corn, and history of soft tissue 
injury to left foot, with a deferred diagnosis.  

A VA hospital report, dated in October 1995, notes complaints 
that included a pruritic rash on her buttocks occurring every 
two to three months, which was currently inactive, nightmares 
and flashbacks for the last two years, and swelling of the 
feet and hands.  On examination, no clubbing, cyanosis, edema 
or rashes were found.  The diagnoses were history of foot 
trauma, currently stable and inactive, history of flashbacks, 
with a recommendation for a psychiatric evaluation to rule 
out post-traumatic stress disorder, history of rash, 
"currently inactive, unable to evaluate because of the 
inactivity of the rash at the present time, reportedly 
responsive to creams," and "swelling in her feet and hands, 
probably secondary to either increased sodium intake and/or 
birth control pills."  

A VA foot examination report, dated in May 1993, showed that 
the veteran had a moderately swollen left foot.  The 
diagnoses were persistent rupture of the extensor hallucis 
longus tendon following attempted surgical repair, and keloid 
formation of the surgical incision along the dorsal aspect of 
her left foot.  

A Persian Gulf protocol examination report, dated in October 
1995, shows that the veteran complained of a rash and trouble 
sleeping.  On examination, there were no abnormal lesions, 
and the veteran reported that, "the rash currently is 
cleared up."  The were no findings of edema or swelling.  
The impressions included insomnia and peripheral edema, 
questionable etiology.

A VA skin examination report, dated in August 1997, shows 
that the veteran complained of a four to six month history of 
an eruption on her buttocks.  On examination, there was no 
eruption on the area of the buttocks.  The relevant diagnosis 
was no evidence of body rash.  

A VA Gulf War protocol examination report, dated in January 
2001, shows complaints of a rash on the left buttock that 
lasted four to five days and occurred every six months.  The 
rash was not present the day of the examination.  The veteran 
also complained of swelling of the hands and feet, and a 
sleep disturbance with nightmares about once a week.  She 
stated that she woke up from the dreams, and then usually 
could return to sleep.  She denied that her nightmares were a 
problem for her.  On examination, there was some ankle 
puffiness, and some swelling of the feet.  There was no 
evidence of erythema, lesions or inflammation.  The hands 
were not swollen.  The examiner noted that the veteran's 
service medical records did not show any relevant complaints 
(i.e., buttock rash, nightmares, swelling of the hands).  The 
examiner stated that there was no objective evidence of 
disease as to the hands or skin, but that her ankle fractures 
could cause her feet to swell.  

A VA joints examination report, dated in June 2001, shows 
that the veteran's right ankle was evaluated, with findings 
that included no erythema.    

VA outpatient treatment reports, dated between 1995 and 2001, 
show periodic treatment for bilateral swollen ankles or feet, 
as well as right foot pain.  The assessments included 
strain/sprain/exacerbation of chronic right ankle condition, 
status post fracture with repair in 1981, right ankle 
arthritis, incomplete fracture of the first metatarsal (left 
foot), and (otherwise unspecified) arthritis.  An April 1995 
report shows treatment for complaints of a recurring rash on 
the buttocks.  She was apparently given a prescription for a 
cream, but there was no diagnosis.  A June 1995 report notes 
treatment for a complaint of left thumb swelling, with an 
impression of early paronychia thumb.  An October 1995 report 
notes complaints of bad dreams and insomnia, with a 
provisional diagnosis of insomnia.  A March 2000 report notes 
that the veteran complained of a rash around her anus, and 
that her private physician had told her that it was caused by 
chemicals in uniforms she must wear (for her employment).  A 
July 2000 report notes that there was trace edema in the 
extremities.  The diagnosis was asthma.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include signs or symptoms involving the 
skin, muscle or joint pain, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and sleep disturbances.  38 C.F.R. § 3.317; see also 38 
U.S.C.A. § 1117; 66 Fed. Reg. 56,614-56,615 (November 9, 
2001).

The Board initially notes that in March 1993, the RO granted 
service connection for status post fracture of the distal 
shaft of the right fibula and transverse fracture of the 
medial malleolus with resultant degenerative joint disease 
and marked limitation of motion, currently evaluated as 30 
percent disabling, and plantar fascial strain with subsequent 
surgical repair, left foot, currently evaluated as 10 percent 
disabling.  The veteran is therefore already receiving 
compensation for the symptoms of these disabilities.  Service 
connection for any disability shown must be distinct from her 
service-connected conditions.  See 38 C.F.R. § 4.14 (2002) 
(avoidance of pyramiding).  The Board's use of the term 
"swelling of the hands and feet" is therefore intended to 
exclude the veteran's service-connected left and right foot 
disabilities.  

The Board first finds that the preponderance of the evidence 
is against service connection for swelling of the hands and 
feet, and symptoms involving the skin (characterized as a 
body rash on the buttocks), on a direct basis (i.e., on a 
basis not involving an undiagnosed illness).  See 38 C.F.R. 
§ 3.303.  The veteran's service medical records do not 
contain a diagnosis of a skin disorder, or a disorder 
involving swelling of the hands and feet.  In this regard, 
although the veteran was treated for complaints of lower 
extremity and/or hand swelling on a number of occasions 
during service, it appears that her swelling was associated 
with either her pregnancy or her service-connected 
conditions.  In addition, the evidence does not show that the 
veteran currently has a skin disorder (which has never been 
objectively observed by a physician), or a chronic condition 
manifested by swelling of the hands and feet.  See 38 C.F.R. 
§ 3.303(d).  The Board therefore finds that the veteran's 
insomnia, and the other claimed disorders, are not related to 
her service.  See 38 C.F.R. § 3.303.  

With regard to the claims that the veteran has swelling of 
the hands and feet, and symptoms involving the skin 
(characterized as a body rash on the buttocks), with all 
disorders claimed to be due to an undiagnosed illnesses, the 
Board finds that the claim must be denied.  The application 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  38 U.S.C.A. § 1117 
(emphasis added); see also 38 C.F.R. § 3.317(a)(1)(ii).  
Furthermore, the Board points out that under 38 C.F.R. 
§ 3.317 service connection for an undiagnosed illness 
requires objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed at 38 C.F.R. § 3.317(b) (emphasis added).  In this 
case, the evidence does not show that the veteran has 
objectively exhibited signs or symptoms, to include skin 
symptoms, swelling, muscle pain, joint pain or 
neuropsychological signs or symptoms, which are 
manifestations of an undiagnosed illness.  See e.g., January 
2001 VA Gulf War Guidelines examination report.  The Board 
therefore finds that the preponderance of the evidence is 
against the claims.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claims of entitlement to 
service connection for swelling of the hands and feet, and 
symptoms involving the skin (characterized as a body rash on 
the buttocks), with all disorders claimed to be due to an 
undiagnosed illnesses, must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of her arguments that she has the 
claimed conditions, to include as due to an undiagnosed 
illness, that should be service connected.  Her statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed conditions 
and her service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claims for service connection for swelling of the hands and 
feet, and symptoms involving the skin (characterized as a 
body rash on the buttocks, with all disorders claimed to be 
due to an undiagnosed illnesses, must be denied.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With respect to the claim for service connection for a sleep 
disturbance, the veteran has argued that the condition was 
first manifested during service in 1991 following her service 
in the Persian Gulf.  At this point, it should be pointed out 
that the complaints of insomnia, nightmares and flashback 
have not been attributed to any known diagnosis and would 
thus qualify to be categorized as an undiagnosed illness.  
Moreover, while service records do not specifically indicate 
any treatment for sleep disturbance, it is interesting to 
note that at the time of her examination for separation from 
service, she completed a questionnaire wherein she was 
specifically asked whether she was having frequent trouble 
sleeping.  Her response that she didn't know is very 
suggestive that she was in fact having some type of problem 
at that time, but was unsure of the nature of it.  This tends 
to support her claim that she was in fact having sleep 
disturbance while still in the military.  While this is 
obviously not conclusive evidence, it does tend to support 
her claim and creates a reasonable doubt as to whether sleep 
disturbance was incurred during service.  Such doubt must be 
resolved in her favor.  


ORDER

Service connection for sleep disturbance as an undiagnosed 
illness is granted..

Service connection for swelling of the hands and feet is 
denied.

Service connection for symptoms involving the skin 
(characterized as a body rash on the buttocks) is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

